DETAILED ACTION
This action is responsive to the application filed 08/01/2018, and the RCE filed 10/07/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT/PUB NUMBER
HEREINAFTER
2016/0273373
“FILIPENCO”
3,477,231
“PAULSON”
7,200,999 
“BAGNALL”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over FILIPENCO in view of PAULSON. 


    PNG
    media_image1.png
    936
    962
    media_image1.png
    Greyscale






Re Claim 1, FILIPENCO teaches a gas turbine engine 20 (Figures 1-3; ¶¶0027, 0037-0044) comprising: 
a case assembly [annotated in Image 1] defining an outer flow path wall [annotated in Image 1] and an inner flow path wall [annotated in Image 1], each extending between a first case end [annotated in Image 1] and a second case end [annotated in Image 1] along a central longitudinal axis A [annotated in Image 1]; 
a splitter 58 disposed between the outer flow path wall and the inner flow path wall, the splitter having a first surface [annotated in Image 1] and a second surface [annotated in Image 1] disposed opposite the first surface, each extending from the second case end towards a leading edge [annotated in Image 1]; 
an upstream blade row [annotated in Image 1] (fixed vane blade row shown in Figs. 1-2) disposed proximate to the first case end and extending between the outer flow path wall and the inner flow path wall (See Image 1, Figs. 1-2, ¶¶0004, 0041-0042); and 
a transition duct [annotated in Image 1] defined by the outer flow path wall and the inner flow path wall and extending from the upstream blade row to the leading edge (Image 1), the outer flow path wall and the inner flow path wall  defining a diverging section [annotated in Image 1] that extends from an entrance section [annotated in Image 1] towards the leading edge, the entrance section having an entrance annular area [annotated in Image 1] adjacent to and downstream from the upstream blade row (Image 1), the outer flow path wall defining the diverging section extendsradially outward and the iner flow path wall defining the diverging section extends radially inward (Fig. 2, Image 1), and the diverging section having an outer duct outlet [annotated in Image 1] with a first annular area [annotated in Image 1] proximate to the leading edge and an inner duct outlet [annotated in Image 1] with a second annular area [annotated in Image 1] proximate to the leading edge (Image 1). 
One of ordinary skill would have appreciated from the disclosure of FILIPENCO that the identified first entrance annular area, first annular area and second annular area are each annular because it was well known and the standard convention in the art to provide flow path walls such as compressor casings, fan casings, bypass passages and splitters that are annular and concentric about the engine centerline (axis A in FILIPENCO). See also FILIPENCO Fig. 3. Thus, since FILIPENCO lacks a statement to the contrary, one of ordinary skill in the art would have understood the flow path surfaces annotated in Image 1 are annular and concentric about the engine centerline, and as such that the identified first entrance annular area, first annular area and second annular area are each annular. Nevertheless, providing the identified splitter and flow path walls such that they are annular and concentric about the engine centerline would have been obvious in view of PAULSON, which teaches an analogous splitter and annular flow path walls concentric about the engine centerline (PAULSON Figures 1-2; 2:33 to 3:15). Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide FILIPENCO such that the splitter and flow path walls are annular and concentric, thereby forming the entrance annular area, first annular and second annular inter alia uniform loading/stresses/tip in the circumferential direction flow path, balance of rotating components. However, as discussed so far FILIPENCO in view of PAULSON fails to discuss the second annular area being greater than the first annular area, wherein a combination of the first annular area and the second annular area is greater than the entrance annular area.  
In view of the above discussion, FILIPENCO clearly shows in Figure 2 a combination of the first annular area (defined by the radial length of the annotated first annular area about the engine centerline) and the second annular area (defined by the radial length of the annotated second annular area about the engine centerline) is greater than the entrance annular area (defined by the radial length of the annotated entrance annular area about the engine centerline). The dimensions of FILIPENCO are reproduced in Image 1 in the section labeled “illustrated dimensions”. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1089, 173 USPQ 25 (CCPA 1972). In view of the description of the gas turbine pictured (FILIPENCO e.g., ¶¶0027, 0037-0044) in combination with the configuration shown in Figure 2, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine according to the cross-sectional arrangement shown in Figure 2 (including the dimensions shown in Figure 2), including wherein a combination of the first annular area and the second annular area is greater than the entrance annular area, in order to provide a desired aerodynamic contour across the gas turbine inlet that is desirably aerodynamic and/or provides desirable effects to engine efficiency (FILIPENCO ¶¶0040, 0043-0044). 

Re Claim 4, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 1. FILIPENCO further teaches wherein an inner duct [annotated in Image 1] is defined between the inner flow path wall and the second surface and extends from the leading edge towards the second case end (Image 1).  

Re Claim 5, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 1. FILIPENCO further teaches wherein an outer duct [annotated in Image 1] is defined between the outer flow path wall and the first surface and extends from the leading edge towards the second case end (Image 1).  

Re Claim 6, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 5. FILIPENCO further teaches wherein an inner duct [annotated in Image 1] is defined between the inner flow path wall and the second surface and extends from the leading edge towards the second case end (Image 1).  
Re Claim 7, FILIPENCO teaches a gas turbine engine 20 (Figures 1-3; ¶¶0037-0044) comprising: 
a case assembly [annotated in Image 1] defining an outer flow path wall [annotated in Image 1] and an inner flow path wall [annotated in Image 1], each extending between a first case end [annotated in Image 1] and a second case end [annotated in Image 1] along a central longitudinal axis A [annotated in Image 1]; 
a splitter 58 disposed between the outer flow path wall and the inner flow path wall, the splitter having a first surface [annotated in Image 1] and a second surface [annotated in Image 1], each extending from a leading edge [annotated in Image 1]; 
an outer duct [annotated in Image 1] defined between the outer flow path wall and the first surface and extending from the leading edge towards the second case end (Image 1); 
an inner duct [annotated in Image 1] defined between the inner flow path wall and the second surface and extending from the leading edge towards the second case end (Image 1); and 
a transition duct [annotated in Image 1] extending from the first case end towards the outer duct and the inner duct (Image 1), the transition duct defining an entrance section [annotated in Image 1] and a diverging section [annotated in Image 1] that extends from the entrance section towards the outer duct and the inner duct, the entrance section having an entrance annular area [annotated in Image 1], the diverging section being defined by the outer flow path wall and the inner flow path wall, the outer flow path wall extending radially outward and the inner flow path wall extending radially inward (Image 1), the diverging section having an outer duct outlet [annotated in Image 1] with a first annular area [annotated in Image 1] proximate to the leading edge and an inner duct outlet [annotated in Image 1] with a second annular area [annotated in Image 1] proximate to the leading edge (Image 1), the second annular area being greater than the first annular area (Image 1).  
One of ordinary skill would have appreciated from the disclosure of FILIPENCO that the identified first entrance annular area, first annular area and second annular area are each annular because it was well known and the standard convention in the art to provide flow path walls such as compressor casings, fan casings, bypass passages and splitters that are annular and concentric about the engine centerline (axis A in FILIPENCO).Thus, since FILIPENCO lacks a statement to the contrary, one of ordinary skill in the art would have understood the flow path surfaces annotated in Image 1 are annular and concentric about the engine centerline, and as such that the identified first entrance annular area, first annular area and second annular area are each annular. Nevertheless, providing the identified splitter and flow path walls such that they are annular and concentric about the engine centerline would have been obvious in view of PAULSON, which teaches an analogous splitter and annular flow path walls concentric about the engine centerline (PAULSON Figures 1-2; 2:33 to 3:15). Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide FILIPENCO such that the splitter and flow path walls are inter alia uniform loading/stresses/tip in the circumferential direction flow path, balance of rotating components. However, as discussed so far FILIPENCO in view of PAULSON fails to discuss the second annular area being greater than the first annular area, wherein a combination of the first annular area and the second annular area is greater than the entrance annular area.  
In view of the above discussion, FILIPENCO clearly shows in Figure 2 a combination of the first annular area (defined by the radial length of the annotated first annular area about the engine centerline) and the second annular area (defined by the radial length of the annotated second annular area about the engine centerline) is greater than the entrance annular area (defined by the radial length of the annotated entrance annular area about the engine centerline). The dimensions of FILIPENCO are reproduced in Image 1 in the section labeled “illustrated dimensions”. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1089, 173 USPQ 25 (CCPA 1972). In view of the description of the gas turbine pictured (FILIPENCO e.g., ¶¶0027, 0037-0044) in combination with the configuration shown in Figure 2, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine according to the cross-sectional arrangement shown in Figure 2 (including the dimensions shown in Figure 2), including wherein a combination of the first annular area and the second annular area is greater than the entrance annular area, in order to provide a desired aerodynamic contour across the gas turbine inlet that is desirably aerodynamic and/or provides desirable effects to engine efficiency (FILIPENCO ¶¶0040, 0043-0044).

Re Claim 9, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 7. FILIPENCO further teaches wherein the outer duct outlet is connected to the outer duct and the inner duct outlet is connected to the inner duct (Image 1).  

Re Claim 10, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 9. FILIPENCO further teaches wherein the transition duct has an axial length [annotated in Image 1] that extends between the entrance section and at least one of the outer duct outlet and the inner duct outlet (Image 1).  

Re Claim 11, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 10. FILIPENCO further teaches wherein the inner duct has an inner duct inlet [annotated in Image 1] having an inner duct radial height [annotated in Image 1]  

Re Claim 12, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 11. FILIPENCO further teaches wherein the outer duct has an outer duct inlet [annotated in Image 1] having an outer duct radial height [annotated in Image 1].  

Re Claim 13, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 12. FILIPENCO further teaches wherein the axial length of the transition duct is greater than at least one of the inner duct radial height and the outer duct radial height (Image 1). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine according to the dimensions shown in Figure 3 of FILIPENCO, wherein the axial length of the transition duct is greater than at least one of the inner duct radial height and the outer duct radial height, for the reasons discussed above in Claim 7. 

Re Claim 14, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 12. FILIPENCO further teaches wherein an upstream blade row 32 is disposed upstream from the entrance section and proximate to the first case end and the upstream blade row extends between the outer flow path wall and the inner flow path wall (Image 1).  

Re Claim 15, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 14. FILIPENCO further teaches a downstream blade row 60 and wherein the axial length of the transition duct is of a value greater than some limiting value. Therefore, FILIPENCO in view of PAULSON teaches each structural limitation of the claim. The recited limitation “wherein the axial length of the transition duct is greater than a limiting value and the transition duct is configured such that airflow through the upstream blade row and a downstream blade row remains undisturbed and a boundary layer within the transition duct remains unseparated in response to a change in a bypass ratio of the gas turbine engine” is a functional recitation and is accorded little patentable weight because it does not distinguish the claimed invention in terms of structure. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. According to the disclosure, providing .  

Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over FILIPENCO in view of PAULSON and further in view of BAGNALL. 
Re Claim 15, FILIPENCO in view of PAULSON teaches the gas turbine engine of claim 14. FILIPENCO further teaches a downstream blade row 60 and wherein the axial length of the transition duct is of a given value. The recitation “the transition duct is configured such that airflow through the upstream blade row and a downstream blade row remains undisturbed and a boundary layer within the transition duct remains substantially unseparated in response to a change in a bypass ratio of the gas turbine engine” is a functional recitation of a desired result that has been accorded little patentable weight because it does not distinguish the claimed invention in terms of structure. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. According to the disclosure, providing the axial length such that it is greater than at least one of the outer duct radial height and the inner duct radial height results in airflow through a upstream blade 
	Additionally, BAGNALL teaches providing airflow through the upstream blade row and a downstream blade row remains substantially undisturbed and a boundary layer through an engine inlet such that it remains substantially unseparated (by removing air via ports 40, 60, 76, 78; 2:64 to 5:45) in response to changes in operating conditions and pressures (4:27 to 5:58; which changes in the engine of BAGNALL corresponds to a change in bypass ratio of the gas turbine engine due to the removal of air mass from the bypass and core flow passages). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the engine of FILIPENCO in view of PAULSON so the transition duct is ocnigured such that airflow through the upstream blade row and a downstream blade row remains substantially undisturbed and a boundary layer within the transition duct remains substantially unseparated in response to a change in a bypass ratio of the gas turbine engine (e.g., by removing air as taught by BAGNALL), in order to avoid flow separation across air washed surfaces (BAGNALL 1:14-42).

Response to Arguments
Applicant’s amendment overcame the previous rejections under 35 U.S.C. 112(b). 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the arguments do not apply to the new references being used in the current rejections, which were necessitated by Applicant’s amendment. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
January 15, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741